           Case 1:18-cv-11926-PBS Document 110 Filed 03/25/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

                                                             )
SECURITIES AND EXCHANGE COMMISSION,                          )
                                                             )
               Plaintiff,                                    )
                                                             )
     V.                                                      )
                                                             )
GREGORY LEtvfELSON and LEtvfELSON CAPITAL )
MANAGEMENT, LLC,                          )                      Civil Action No. 1: 18-cv-11926-PBS
                                          )
       Defendants,                        )
                                          )
  and                                     )
                                          )
THEAMVONAFUND, LP,                        )
                                          )
       Relief Defendant                   )
____ ____________ _                       )

          AFFIDAVIT OF FATHER EMMANUEL LEMELSON ON BEHALF OF
      DEFENDANTS CONFIRMING COMPLIANCE WITH COURT ORDER TO
           RETURN OR DESTROY ALL DISCOVERY MATERIALS IN THEIR
                 POSSESSION MARKED "CONFIDENTAL"

          I, Father Emmanuel Lemelson, hereby swear and declare as follows:

          1.       I make this affidavit on behalf of all Defendants in this matter.

          2.       As ordered by this Court on March 18, 2020, I have destroyed all hard copies of

documents produced in this litigation that were marked confidential that were in the possession,

custody, or control of myself, Lemelson Capital Management, LLC, or the Amvona Fund, LP.

          3.       Also, I have deleted all electronic records of documents produced in this litigation

that were marked confidential that were in the possession, custody, or control of myself,

Lemelson Capital Management, LLC, or the Amvona Fund, LP.
             Case 1:18-cv-11926-PBS Document 110 Filed 03/25/20 Page 2 of 2

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United State of America that the foregoing is true and correct.



Executed: March 25, 2020



                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
 electronically to the registered paiticipants as identified on the Notice of Electronic Filing (NEF)
 and paper copies will be sent to those indicated as non-participants on March 25, 2020.

                                                              Isl Brian J Sullivan
                                                              Brian J. Sullivan




                                                  2
